Information Disclosure Statement
	The IDS of 8/4/22 has been considered. It does not affect the NOA of 5/6/22, which is repeated below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Authorization for this examiner’s amendment was given in an interview with Sanjesh Sharma on 4/27/22.

The application has been amended as follows:

Specification:
Par. 1 will be amended as follows:
[0001] This application claims priority to and is a divisional of U.S. Patent Application No. 15/173,469, filed June 3, 2016, issued as U.S. Patent Number 10,470,932, which claims the benefit of priority as a Continuation-in-Part to U.S. Application Serial No. 14/190,827, titled Free Floating Patient Interface for Laser Surgery System, filed 26 February 2014, issued as U.S. Patent Number 10,751,217 (which in turn claims the benefit of priority to U.S. provisional application No. 61/780,881 filed on March 13, 2013), as well as claims the benefit of priority as a Continuation-in-Part to U.S. Application Serial No. 14/575,884, titled Laser Eye Surgery System, filed 18 December 2014, issued as U.S. Patent Number 9,849,033, which claims the benefit of priority to U.S. application 14/191,095, titled Laser Eye Surgery System, filed 26 February 2014, issued as U.S. Patent Number 9,849,032 (which in turn claims the benefit of priority to U.S. Provisional Application Serial No. 61/780,736 filed on March 13, 2013), all of which applications are hereby incorporated by reference in their entirety.


Claims:

In Claim 7, the last clause of the claim is amended as follows:

by a plurality of motors attached to the bearings, and based on the electrical signal from the microelectromechanical force sensor, actuating movements of the optical scanning assembly in the x, y and z axis directions relative to the base assembly[[,]]; and
	freely following a movement of the patient’s eye relative to the base assembly in the x, y and z directions along the variable optical path with the optical scanning assembly and the patient interface device.
	

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art does not reasonably teach, suggest or render obvious, either alone or in combination, claim 7 taken as a whole. The closest prior art is WO 2014/158615 by Schuele, yet it fails to teach freely following a movement of the patient’s eye relative to the base assembly in the x, y and z directions along the variable optical path with the optical scanning assembly and the patient interface device, or that the counter balance mechanism is a vertical z axis spring, in combination with the other limitations of Claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792